SABERS, Justice
(dissenting).
[¶ 15.]What power we wield! We can predict “that there can be no doubt” that a proceeding which never occurred “would accomplish nothing.” Based upon that prediction, we can deny Father his constitutionally guaranteed right to due process without even mentioning the Fourteenth Amendment to the United States Constitution. Nowhere in Fourteenth Amendment jurisprudence has it ever been written that the Due Process clause may be ignored because the person denied his rights thereunder was sure to lose anyway.7 In fact, the opposite is true:
[The] State [cannot] refuse to provide natural parents adequate procedural safeguards on the ground that the family unit already has broken down; that is the very issue the [adjudicatory proceeding] is meant to decide.
Santosky v. Kramer, 455 U.S. 745, 754 n. 7, 102 S.Ct. 1388, 1395 n. 7, 71 L.Ed.2d 599, 606-07 n. 7 (1982).
The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life. If anything, persons faced with forced dissolution of their parental rights have a more critical need for procedural protections than do those resisting state intervention into ongoing family affairs. When the State moves to destroy weakened familial bonds, it must provide the parents with fundamentally fair procedures.
Id. at 753-54, 102 S.Ct. at 1394-95, 71 L.Ed.2d at 606.
[¶ 16.]The majority relies almost entirely upon Nebraska and Iowa authority to support its conclusion and relegates Santosky to a footnote; however, it is beyond dispute that this court is required to follow United States Supreme Court constitutional interpretations:
*23Article VI of the Constitution makes the Constitution the “supreme Law of the Land.” In 1803, Chief Justice Marshall, speaking for a unanimous Court, referring to the Constitution as “the fundamental and paramount law of the nation,” declared in the notable case of Marbury v. Madison, 5 U.S. 137,1 Cranch 137, 177, 2 L.Ed. 60, that “It is emphatically the province and duty of the judicial department to say what the law is.” This decision declared the basic principle that the federal judiciary is supreme in the exposition of the law of the Constitution, and that principle has ever since been respected by this Court and the Country as a permanent and indispensable feature of our constitutional system. It follows that the interpretation of the Fourteenth Amendment enunciated by this Court ... is the supreme law of the land, and Art. VI of the Constitution makes it of binding effect on the States “any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.” Every state legislator and executive and judicial officer is solemnly committed by oath taken pursuant to Art. VI, cl. 3, “to support this Constitution.” [... ]
Cooper v. Aaron, 358 U.S. 1, 18, 78 S.Ct. 1401, 1409-10, 3 L.Ed.2d 5, 16-17 (1958); accord Baker v. Carr, 369 U.S. 186, 211, 82 S.Ct. 691, 706, 7 L.Ed.2d 663, 682 (1962) (Supreme Court is “ultimate interpreter of the Constitution”); Steiner v. County of Marshall, 1997 SD 109, ¶ 36, 568 N.W.2d 627, 634 (Miller, C.J., concurring in result) (“State courts are not required to follow United States Supreme Court precedent unless the result therein is mandated by the Constitution of the United States.”) (citations omitted) (emphasis added); State v. Buffalo Chief, 83 S.D. 131, 137, 155 N.W.2d 914, 917 (1968) (“[Tjhis court is bound by decisions of the United States Supreme Court in construing [constitutional] provisions.”).
[¶ 17.]Clearly, Santosky does not permit a harmless error analysis.8 The interests of the child cannot be used as an excuse for the denial of Father’s constitutionally guaranteed right to due process: “The fact that important liberty interests of the child and its foster parents may also be affected by a permanent neglect proceeding does not justify denying the natural parents constitutionally adequate procedures.” Santosky, 455 U.S. at 754 n. 7, 102 S.Ct. at 1395 n. 7, 71 L.Ed.2d at 606-07 n. 7 (emphasis in original); see also SDCL 26-7A-56 (discussing procedure for adjudicatory hearings and providing that the court should determine “the least restrictive alternative available in keeping with the child’s best interests and with due regard for the rights and interests of the parents [.] ”) (emphasis added).
[¶ 18.]This court has stated that “[ijncar-ceration itself is not sufficient reason to terminate parental rights.” In re R.P., 498 N.W.2d 364, 368 (S.D.1993). It is axiomatic that Mother cannot stipulate away Father’s rights. Upon what basis then does the majority reach its conclusion? Mother’s stipulation and Father’s incarceration! Based on those two factors, the majority states, an adjudicatory hearing would “accomplish nothing.”
[¶ 19.]“[A] parent who is deprived of due process is entitled to litigate his rights anew without prejudice from the adjudication proceedings from which he was excluded.” In re Amanda H., 4 Neb.App. 293, 542 N.W.2d 79, 87 (1996):
A parent deprived of his or her due process rights with regard to a child will always have a remedy.
If on one hand the father is capable of earing for the child, he is being deprived of a constitutionally protected right to his child. If on the other hand he is not capable of caring for the child, the welfare of the child and rights of the public to an efficient disposition of such juvenile matters are adversely and seriously affected *24[when his due process rights are violated].... When a known parent claiming to be willing and able to care for a child is excluded from the proceeding, that proceeding cannot be used as a basis for terminating that parent’s rights[.]
Id. 542 N.W.2d at 86-87 (emphasis added).
[¶ 20.]In time of war, Presidents have rightly or wrongly attempted to suspend constitutional rights. Today, the majority of the South Dakota Supreme Court suspends the Due Process Clause of the Constitution of the United States. What is today’s crisis? Oh nothing, just the irksome obligation to go back and do it right. As for me, the end does not justify the means. Clearly, this shortcut is not worth it. I took an oath to uphold the Constitution, not suspend it. We must reverse and remand to allow Father the opportunity to litigate his rights. The Constitution permits nothing less.

. The majority’s reliance on In re T.C., 492 N.W.2d 425 (Iowa 1992), is misplaced. Under Iowa law, before parental rights can be terminated at the dispositional hearing, the court must find by clear and convincing evidence that "at the present time” the child cannot be returned to its parents. Id. at 428. Therefore, the T.C. court noted that Father could have contested the adjudication at the termination hearing, which he attended with counsel. Id. at 429.
In comparison, South Dakota law does not provide for another adjudication at the disposi-tional hearing. Compare SDCL 26-7A-90 (providing for the submission of dispositional evidence), with SDCL 26-7A-56 (providing procedure to inform court of child's status). Obviously, Father's attempts here to convince the court that he was entitled to participate at the adjudicatory stage were futile.


. The inapplicability and inappropriateness of a harmless error analysis is obvious. A harmless error analysis necessarily invokes an inquiry whether the outcome of the proceeding would have been different absent the constitutional error. Here, there is no proceeding to analyze. The termination of parental rights is affirmed in an overwhelming majority of cases. Under the majority opinion, adjudicatory hearings could be dispensed with in all of those cases because they would "accomplish nothing.”